DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed October 14, 2020, with respect to the Double Patenting Rejection under U.S.C. 101 of claims 29-50 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. However, a non-statutory double patenting rejection has been issued in the Instant Rejection.
Applicant’s arguments, see pages 6 of Remarks, filed October 14, 2020, with respect to the objections to claims 9, 22, and 75 have been fully considered and are persuasive.  The objections of the aforementioned claims has been withdrawn. 
Applicant's arguments filed October 14, 2020, have been fully considered but they are not persuasive. 
On pages 7-10 of Remarks, Applicant argues that the prior art to Suzuki et al. (US Publication 2016/0028227) changes the principal of operation of the primary reference directed to Cho et al. (US Publication 2018/0124904). In particular, the Applicant asserts that composite element 14 of Cho (see Figure 2) is a porous body allowing the material to protect the discharge electrodes from damage due to discharge through the gap. Furthermore, the Applicant argues that by incorporating the overvoltage protection element of Suzuki into the invention of Cho, the device of Cho would necessarily be converted into a gap discharge device.
The Examiner respectfully disagrees with the above assertion. First, both Suzuki and Cho are directed towards an ESD Protection Device. The prior art to Cho has been relied upon to teach the use of an overvoltage protection device in conjunction with a separating insulating layer to provide for an ESD protection element that is durable against repeated uses and has a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54 of copending Application No. 16/517,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16/517,066 discloses all of the limitations of the Instant Application.
In re claim 1, Application 16/517,066 discloses an overvoltage protection device comprising: at least one ESD protection couple comprising: discharge electrodes in a plane; a gap insulator between said discharge electrodes in said plane; an overvoltage protection element parallel to said planar discharge electrodes wherein said overvoltage protection element comprises a conductor and a secondary material; and a primary insulator layer between said discharge electrodes and said overvoltage protection element. (Claim 54, Claim 55)
In re claim 2, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066  further discloses wherein said overvoltage protection element has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol%. (Claim 56)
In re claim 3, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066  further discloses wherein said conductor is selected from the group consisting of La, Ni, Go, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi. (Claim 57)
In re claim 4, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. (Claim 58)
In re claim 5, Application 16/517,066 discloses the overvoltage protection device of claim 4, as explained above. Application 16/517,066 further discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride. (Claim 59)
In re claim 6, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. (Claim 60)
In re claim 7, Application 16/517,066 discloses the overvoltage protection device of claim 6, as explained above. Application 16/517,066 further discloses wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. (Claim 61).
In re claim 8, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses wherein said primary insulator has a thickness of at least 1 µm to no more than 10 µm. (Claim 62)
In re claim 9, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066  further discloses wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric 
In re claim 10, Application 16/517,066 discloses the overvoltage protection device of claim 9, as explained above. Application 16/517,066 further discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9. (Claim 64)
In re claim 11, Application 16/517,066 discloses the overvoltage protection device of claim 9, as explained above. Application 16/517,066 further discloses wherein said barium rare-earth oxide contains neodymium or praseodymium. (Claim 65)
In re claim 12, Application 16/517,066 discloses the overvoltage protection device of claim 9, as explained above. Application 16/517,066 further discloses wherein said titania is doped titania. (Claim 66)
In re claim 13, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses comprising no more than 20 ESD protection couples. (Claim 67)
In re claim 14, Application 16/517,066 discloses the overvoltage protection device of claim 13, as explained above. Application 16/517,066 further discloses comprising 3 to 10 said ESD protection couples. (Claim 68)
In re claim 15, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses comprising an internal secondary insulating layer between adjacent said ESD protection couples. (Claim 69)
In re claim 16, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066  further discloses wherein said discharge electrodes comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof. (Claim 70)
In re claim 17, Application 16/517,066 discloses the overvoltage protection device of claim 16, as explained above. Application 16/517,066  further discloses wherein said discharge electrodes comprises nickel. (Claim 71)
In re claim 18, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses comprising external terminations. (Claim 72)
In re claim 19, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses comprising at least one capacitive couple. (Claim 54)
In re claim 20, Application 16/517,066 discloses the overvoltage protection device of claim 19, as explained above. Application 16/517,066 further discloses said capacitive couple comprises a floating electrode. (Claim 73)
In re claim 21, Application 16/517,066 discloses the overvoltage protection device of claim 19, as explained above. Application 16/517,066 further discloses having a capacitance of at least 1000 pF to no more than 23,000 pF. (Claim 76)
In re claim 22, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses having a capacitance of at least 0.1 pF to no more than 23,000 pF. (Claim 76)
In re claim 23, Application 16/517,066 discloses the overvoltage protection device of claim 22, as explained above. Application 16/517,066 does not explicitly disclose having a capacitance of at least 0.1 pF to no more than 100 pF. However, it is well-known in the art that adjusting the dielectric composition or distance between internal electrodes can affect the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a dielectric material to achieve a desired capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design In re Leshin, 125 USPQ 416. Further, it would have been an obvious matter of design choice to alter the distance between electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 24, Application 16/517,066 discloses the overvoltage protection device of claim 23, as explained above. Application 16/517,066 does not explicitly disclose having a capacitance of no more than 10 pF. However, it is well-known in the art that adjusting the dielectric composition or distance between internal electrodes can affect the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a dielectric material to achieve a desired capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, it would have been an obvious matter of design choice to alter the distance between electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 25, Application 16/517,066 discloses the overvoltage protection device of claim 24, as explained above. Application 16/517,066 does not explicitly disclose having a capacitance of no more than 2 pF. However, it is well-known in the art that adjusting the dielectric composition or distance between internal electrodes can affect the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a dielectric material to achieve a desired capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, it would have been an obvious matter of design choice to alter the distance between electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 26, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses having a trigger voltage which is at least 20% higher than working voltage. (Claim 74)
In re claim 27, Application 16/517,066 discloses the overvoltage protection device of claim 1, as explained above. Application 16/517,066 further discloses having a leakage current of no more than 5000 nA. (Claim 77)
In re claim 28, Application 16/517,066 discloses the overvoltage protection device of claim 27, as explained above. Application 16/517,066 further discloses having a leakage current of no more than 1000 nA. (Claim 78)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-14 and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227).
In re claim 1, Cho discloses an overvoltage protection device comprising:
at least one ESD protection couple comprising: 
discharge electrodes (311, 312 – Figure 17, ¶45) in a plane (Figure 17); 
a gap insulator (320 – Figure 17, ¶45, ¶48) between said discharge electrodes (311, 312 – Figure 17) in said plane.
Cho does not disclose an overvoltage protection element parallel to said planar discharge electrodes wherein said overvoltage protection element comprises a conductor and a secondary material; and 
a primary insulator layer between said discharge electrodes and said overvoltage protection element.
Suzuki discloses an overvoltage protection element (14 – Figure 1, ¶31) parallel to planar discharge electrodes (12, 13 – Figure 1, ¶31) wherein said overvoltage protection element comprises a conductor and a secondary material (¶50); and 
a primary insulator layer (17, 18 – Figure 1, ¶50) between said discharge electrodes (12, 13 – Figure 1) and said overvoltage protection element (14 – Figure 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 2, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said overvoltage protection element has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol%. 
Suzuki discloses the amount of conductive material and insulating material used in the discharge electrode is proportional to improving the discharge properties and cost of production (¶61-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the discharge electrodes by balancing discharge properties and the cost of manufacture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 3, Cho in view of Suzuki discloses The overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi.
	Suzuki discloses said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi (¶62).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 4, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. 
Suzuki discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor (¶63).

In re claim 5, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride.
Suzuki discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride (¶63; Note that two elements can be used in combination).
 It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 6, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 7, Cho in view of Suzuki discloses the overvoltage protection device of claim 6, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. However, Cho discloses the mixing ratio of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 8, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose said primary insulator has a thickness of at least 1 µm to no more than 10 µm.
Suzuki discloses said primary insulator (17, 18 – Figure 1) has a thickness of at least 1 µm to no more than 10 µm (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 9, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof.
Suzuki discloses wherein said primary insulator layer (17, 18 – Figure 1) is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof (¶39).

In re claim 10, Cho in view of Suzuki discloses the overvoltage protection device of claim 9, as explained above. Cho does not disclose wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
Suzuki discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9 (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 11, Cho in view of Suzuki discloses the overvoltage protection device of claim 9, as explained above. Cho does not disclose said barium rare-earth oxide contains neodymium or praseodymium.
Suzuki discloses wherein said barium rare-earth oxide contains neodymium or praseodymium (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 12, Cho in view of Suzuki discloses the overvoltage protection device of claim 9, as explained above. Cho does not disclose wherein said titania is doped titania.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 13, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses comprising no more than 20 ESD protection couples (3000 - Figure 17, ¶45). 
In re claim 14, Cho in view of Suzuki discloses the overvoltage protection device of claim 13, as explained above. Cho further discloses comprising 3 to 10 said ESD protection couples (320a-320f – Figure 21, ¶91).
In re claim 16, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312, 321b – Figure 7, ¶57) comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof (¶60).
In re claim 17, Cho in view of Suzuki discloses the overvoltage protection device of claim 16, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312,32b – Figure 7) comprises nickel (¶60).
In re claim 18, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses external terminations (5100, 5200 – Figure 17, ¶45).
In re claim 19, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses at least one capacitive couple (2000, 4000 – Figure 17, ¶45).
In re claim 20, Cho in view of Suzuki discloses the overvoltage protection device of claim 19, as explained above. Cho further discloses wherein said capacitive couple comprises a floating electrode (¶90, Figure 17).
In re claim 21, Cho in view of Suzuki discloses the overvoltage protection device of claim 19, as explained above. Cho does not explicitly disclose having a capacitance of at least 1000 pF to no more than 23,000 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 22, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses having a capacitance of at least 0.1 pF to no more than 23,000 pF (¶79).
In re claim 23, Cho in view of Suzuki discloses the overvoltage protection device of claim 22, as explained above. Cho further discloses having a capacitance of at least 0.1 pF to no more than 100 pF (¶79).
In re claim 24, Cho in view of Suzuki discloses the overvoltage protection device of claim 23, as explained above. Cho does not explicitly disclose having a capacitance of no more than 10 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 25, Cho in view of Suzuki discloses the overvoltage protection device of claim 24, as explained above. Cho does not explicitly disclose having a capacitance of no more than 2 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 26, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not explicitly disclose having a trigger voltage which is at least 20% higher than working voltage. Cho discloses that varying the mixing ratio of the conductive and insulating elements of the gap insulator along with the porosity of the insulating material affects the predetermined starting discharge voltage (¶56 ¶100). It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a proper material for the gap insulator to achieve a device that provides ESD protection at a desired voltage for the purposes of a circuit application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 27, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not explicitly disclose having a leakage current of no more than 5000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 28, Cho in view of Suzuki discloses the overvoltage protection device of claim 27, as explained above. Cho does not explicitly disclose having a leakage current of no more than 1000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227) and in further view of Urakawa (US Publication 2009/0067113).
In re claim 15, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not explicitly disclose an internal secondary insulating layer between adjacent said ESD protection couples.
Urakawa discloses an internal secondary insulating layer (102 between 114 and 124 – Figure 11, ¶110) between adjacent ESD protection couples (110 and 120 – Figure 11, ¶110).























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848